Exhibit 10.1

RETIREMENT AGREEMENT

This Retirement Agreement (this “Agreement”) is made and entered into on
September 23, 2011, by and between Mr. Eduardo Castro-Wright (Mr.
“Castro-Wright”) and Wal-Mart Stores, Inc., a Delaware corporation, and its
affiliates and subsidiaries (collectively “Walmart”).

RECITALS

WHEREAS, on September 23, 2011, Mr. Castro-Wright formally notified the Company
of his intent to retire as Vice Chairman of the Company effective on the close
of business on July 1, 2012 (the “Retirement Date”); and

WHEREAS, the Company desires to continue to employ Mr. Castro-Wright through the
Retirement Date, as described herein and Mr. Castro-Wright wishes to continue
such employment on the terms, provisions and conditions set forth in this
Agreement.

AGREEMENT

NOW, THEREFORE, for good and sufficient consideration, the sufficiency of which
the parties acknowledge, the parties agree as follows:

 

  1. Employment.

 

  a) Mr. Castro-Wright shall remain Vice Chairman of Walmart through the close
of business on the Retirement Date, at which time he will separate from service.
While employed with Walmart from the date of this Agreement through the
Retirement Agreement, Mr. Castro-Wright will continue to report and serve at the
direction of the President and Chief Executive Officer of the Company and among
other things:

 

  (i) be available for service and advice to Wal-Mart’s management and the Board
of Directors (the “Board”);

 

  (ii) facilitate, support and help with the transition of Walmart’s new head of
Global eCommerce and head of Global Sourcing, as well as special projects
involving these and other business areas of the Company;

 

  (iii) be available to travel, domestically and internationally, and to tour
stores and clubs with senior management and members of the Board for service and
advice, as well as with other Walmart associates in aid of associate and
management development; and

 

  (iv) at Walmart’s request, represent Walmart at external meetings and speaking
engagements.

 

  b) During the six month period from January 1, 2012 through the Retirement
Date (the “Six Month Period”), Mr. Castro-Wright may perform the duties and
responsibilities described herein from his residence in the State of Nevada;
provided, that Mr. Castro-Wright shall be required to travel as is necessary or
desirable when performing the duties and responsibilities herein.

 

  2. Salary and Equity Compensation. Subject to compliance with the terms,
provisions, and conditions of this Agreement and as specified below,
Mr. Castro-Wright shall receive the following compensation from the date of this
Agreement through the Retirement Date:

 

  a) Current Base Salary. Mr. Castro-Wright shall continue to receive his
current annual base salary in effect as of the date of this Agreement through
January 31, 2012, which will be paid through Walmart’s regular payroll, less
applicable withholdings;

 

  b) Revised Base Salary. Mr. Castro-Wright’s annual base salary will be revised
downward to $666,250 (the “Revised Base Salary”) as of February 1, 2012 and
Mr. Castro-Wright shall receive the Revised Base Salary (approximately $55,521
per month during the five (5) month period in fiscal 2013) only for the period
from February 1, 2012 through the Retirement Date, which will be paid bi-weekly
through Walmart’s regular payroll, less applicable withholdings;



--------------------------------------------------------------------------------

  c) Incentive Payments. Mr. Castro-Wright will be eligible to receive his full
incentive payment under the Wal-Mart Stores, Inc. Management Incentive Plan for
the fiscal year ending January 31, 2012, subject to the terms, provisions and
conditions of such plan, but will not be entitled to an incentive payment for
the fiscal year ending January 31, 2013 or any fiscal year thereafter;

 

  d) Future Equity Grants. Mr. Castro-Wright will not receive any future equity
grants under the Wal-Mart Stores, Inc. Stock Incentive Plan of 2010 (the “SIP”)
following the date of this Agreement;

 

  e) Current Equity Grants. All unvested equity under the SIP will continue to
vest as scheduled from the date of this Agreement through the Retirement Date;
provided, that the remaining target performance shares granted to
Mr. Castro-Wright on January 23, 2009 shall be subject to the SIP; notices of
award, as applicable; and the performance metrics for those grants approved by
the Compensation, Nominating and Governance Committee of the Board; and

 

  f) Unvested Equity as of the Retirement Date. The vesting of certain shares of
unvested restricted stock held by Mr. Castro-Wright shall be accelerated to the
Retirement Date, as set forth in Exhibit A (the “Accelerated Equity”). All other
terms of such restricted stock, including any deferral elections with respect to
such shares of restricted stock, as set forth in the SIP and its predecessor
plans and in the award notice(s) relating to such restricted stock, shall
continue in full force and effect. All other equity granted to Mr. Castro-Wright
(whether ordinary or special awards), including any stock options, restricted
stock, performance based restricted shares and performance shares (including for
the avoidance of doubt as to performance shares, 100 percent of the 111,049
target performance shares Mr. Castro-Wright received on January 19, 2010 and 100
percent of the 81,610 target performance shares Mr. Castro-Wright received on
January 18, 2011) that is scheduled to vest after the Retirement Date shall be
forfeited. Mr. Castro-Wright and Walmart acknowledge that Mr. Castro-Wright
would not otherwise be entitled to the Accelerated Equity, but the parties have
agreed to the Accelerated Equity as consideration for Mr. Castro-Wright’s
compliance with the terms, provisions and conditions described in Section 11 of
this Agreement.

 

  3. Certain Payments. Subject to compliance with the terms, provisions and
conditions of this Agreement, Mr. Castro-Wright shall receive certain payments
as follows:

 

  a) First Payment. Mr. Castro-Wright shall be entitled to receive a payment of
U.S.D. $533,000, less applicable withholdings, after the Retirement Date but not
later than December 15, 2012 (the “First Payment”). Mr. Castro-Wright and
Walmart acknowledge that Mr. Castro-Wright would not otherwise be entitled to
receive the First Payment, but the parties have agreed to the First Payment as
consideration for, among other things, Mr. Castro-Wright’s release and waiver of
claims Mr. Castro-Wright may have against Walmart, as described in Section 5 and
compliance with the terms, provisions and conditions of Sections 6 through 10
and Section 12 below.

 

  b) Second Payment. Mr. Castro-Wright shall be entitled to receive a payment of
U.S.D. $1,025,000, less applicable withholdings on December 15, 2013 (the
“Second Payment”). Mr. Castro-Wright and Walmart acknowledge that
Mr. Castro-Wright would not otherwise be entitled to receive the Second Payment,
but the parties have agreed to the Second Payment as consideration for
Mr. Castro-Wright’s compliance with the terms, provisions and conditions
described in Section 11 of this Agreement. Mr. Castro-Wright’s satisfaction of,
compliance with and otherwise following the terms, provisions and conditions of
Section 11 of this Agreement is a condition to receiving the Second Payment.

 

  c) Third Payment. Mr. Castro-Wright shall be entitled to receive a payment of
U.S.D. $574,000, less applicable withholdings on July 1, 2014 (the “Third
Payment”). Mr. Castro-Wright and Walmart acknowledge that Mr. Castro-Wright
would not otherwise be entitled to receive the Third Payment, but the parties
have agreed to the Third Payment as consideration for Mr. Castro-Wright’s
compliance with the terms, provisions and conditions described in Section 11 of
this Agreement. Mr. Castro-Wright’s satisfaction of, compliance with and
otherwise following the terms, provisions and conditions of Section 11 of this
Agreement is a condition to receiving the Third Payment.

 

2



--------------------------------------------------------------------------------

  4. Benefits. After the Retirement Date, Walmart will provide Mr. Castro-Wright
certain benefits in accordance with the terms, provisions and conditions of the
Walmart plan or program pursuant to which such benefits were issued:

 

  a) COBRA. At Mr. Castro-Wright’s election and at Mr. Castro-Wright’s expense,
Mr. Castro-Wright may choose to continue Mr. Castro-Wright’s group medical and
dental coverage for up to eighteen (18) months from the Retirement Date under
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”).

 

  b) Other Payments and Benefits. Mr. Castro-Wright is not entitled to any other
payments or benefits not provided for in this Agreement, unless the payment or
benefit is provided for through the Mr. Castro-Wright’s participation in an
established Walmart-sponsored plan or program. In addition, unless otherwise
provided for in the plan, Mr. Castro-Wright’s participation in all
Walmart-sponsored benefit plans or programs will end on the Retirement Date.

 

  c) Section 409A. Notwithstanding anything contained herein or in any
Walmart-sponsored plan to the contrary, Mr. Castro-Wright acknowledges that any
and all distributions of benefits under any Walmart deferred compensation plan
that is subject to Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), shall not commence until six (6) months after
Mr. Castro-Wright incurs a “separation from service,” as defined by Section 409A
and the regulations promulgated thereunder.

 

  5. Releases.

 

  a) Release and Waiver of Claims. In exchange for, and in consideration of, the
payments, benefits, and other commitments described above, Mr. Castro-Wright
hereby releases Walmart and its directors, officers, shareholders, employees,
agents, successors, and assigns, from any and all claims, including any claim
for damages, costs, attorneys’ fees, expenses, compensation or any other
monetary recovery, whether known or unknown, arising out of or related to the
Mr. Castro-Wright’s employment with Walmart or Mr. Castro-Wright’s separation
from the Company, up to and including the date of this Agreement. Further,
Mr. Castro-Wright specifically releases and waives any and all claims he may
have that arose up to and including the date of this Agreement, under: Title VII
of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the
Equal Pay Act; the Americans With Disabilities Act of 1990; the Rehabilitation
Act of 1973, as amended; the Age Discrimination in Employment Act (“ADEA”), as
amended; Sections 1981 through 1988 of Title 42 of the United States Code, as
amended; the Genetic Information Non-Discrimination Act; the Workers Adjustment
and Retraining Notification Act (“WARN”), as amended; any applicable state law,
comparable or related to WARN; Occupational Safety and Health Act, as amended;
the Sarbanes-Oxley Act of 2002; COBRA; the Employee Retirement Income Security
Act of 1974, as amended; the Uniformed Services Employment and Reemployment
Rights Act of 1994; the National Labor Relations Act; the Family and Medical
Leave Act; (“FMLA”); the Fair Labor Standards Act; and any and all state or
local statutes, ordinances, or regulations regarding anti discrimination
employment laws, as well as all claims arising under federal, state, or local
law involving any tort, employment contract (express or implied), public policy,
wrongful discharge, or any other claim.

 

  b) Release of Age Discrimination Claims. With respect to Mr. Castro-Wright’s
release and waiver of claims under the ADEA as described in Section 5(a) above,
Mr. Castro-Wright agrees and acknowledges the following:

 

  (i) Mr. Castro-Wright has reviewed this Agreement carefully and understands
its terms and conditions. Mr. Castro-Wright has been advised, and by this
Agreement is again advised, to consult with an attorney of Mr. Castro-Wright’s
choice prior to entering into this Agreement.

 

3



--------------------------------------------------------------------------------

  (ii) Mr. Castro-Wright shall have twenty-one (21) days from receipt of this
Agreement to consider and execute the Agreement. Following the execution by
Mr. Castro-Wright of this Agreement, Mr. Castro-Wright shall have a period of
seven (7) days during which to revoke the waiver and release of any claims that
arise under the ADEA, which shall not have the effect of revoking the waiver and
release of any other claims. In the event of a revocation of Mr. Castro-Wright’s
waiver and release of ADEA claims, Mr. Castro-Wright shall furnish written
notice thereof during the seven (7) day period immediately following execution
of the Agreement to Kathi Child, Senior Vice President, Global Compensation and
Organizational Effectiveness.

 

  (iii) Mr. Castro-Wright understands and agrees that the waiver of ADEA rights,
as to claims Mr. Castro-Wright may have that arose prior to the date of this
Agreement, is knowing and voluntary, that the waiver does not include any ADEA
rights which may arise after the execution of this Agreement, and that
Mr. Castro-Wright is receiving consideration hereunder to which
Mr. Castro-Wright would otherwise not be entitled in the absence of
Mr. Castro-Wright’s release of claims under the ADEA.

 

  (iv) None of the First Payment, the Second Payment and/or the Third Payment
will be made to Mr. Castro-Wright under this Agreement until after
Mr. Castro-Wright has executed and delivered this Agreement to Walmart, the
above-mentioned seven-day revocation period has expired, and Mr. Castro-Wright
has separated from employment as set forth in Section 1 of this Agreement.

 

  c) Limitation of Release. Nothing in this Agreement releases claims for
workers’ compensation or unemployment benefits. Nothing in this Agreement
prevents Mr. Castro-Wright from pursuing administrative claims with government
agencies, including engaging in or participating in an investigation or
proceeding conducted by the EEOC, NLRB, or any federal, state or local agency
charged with the enforcement of employment laws. Notwithstanding the foregoing,
Mr. Castro-Wright agrees that he has waived his right to recover monetary
damages pursuant to any future charge, complaint, or lawsuit filed by him or
anyone else on his behalf against Walmart. This release and waiver of claims
will not apply to rights or claims that may arise after the effective date of
this Agreement. This Agreement is not intended to release and does not release
or include claims that the law states cannot be waived by private agreement.
Nothing in this subparagraph or in this Agreement is intended to limit or
restrict any rights Mr. Castro-Wright may have to enforce this Agreement or
challenge the Agreement’s validity under the ADEA, or any other right that
cannot, by express and unequivocal terms of law, be limited, waived, or
extinguished by settlement. Further, nothing in this Agreement is intended to
waive Mr. Castro-Wright’s right to vested benefits under any Walmart-sponsored
benefit plan or program.

 

  d) Release of Unknown Claims. By signing this document, Mr. Castro-Wright is
also expressly waiving the provisions of California Civil Code section 1542,
which provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

By signing this document, Mr. Castro-Wright agrees and understands that
Mr. Castro-Wright is releasing unknown as well as known claims related to
Mr. Castro-Wright’s employment in exchange for the compensation set forth above
in Section 3(a).

 

  e)

Agreement not to File Suits. By signing this Agreement, Mr. Castro-Wright agrees
not to file a lawsuit to assert any claims released under this Section 5.
Mr. Castro-Wright also agrees that if Mr. Castro-Wright breaches this provision,
Mr. Castro-Wright will be liable for all costs and attorneys’ fees incurred by
any person whose claims were released under Section 5(a) resulting from such
action and shall pay all expenses incurred by such a person in defending any
proceeding pursuant to this Section 5(e) as they are incurred by such person in
advance of the final disposition of such proceedings, together with any tax
liability incurred by such person in connection with the

 

4



--------------------------------------------------------------------------------

  receipt of such amounts; provided, however, that the payment of such expenses
incurred in advance of the final disposition of such proceeding shall be made
only upon delivery to Mr. Castro-Wright of an undertaking, by or on behalf of
such person, to repay all amounts so advanced to the extent the court in such
proceeding affirmatively determines that Mr. Castro-Wright is the prevailing
party, taking into account all claims made by any party to such proceeding.

 

  6. Confidential Information and Return of Company Property. Mr. Castro-Wright
agrees that he will not at any time directly or indirectly use or disclose any
confidential information obtained during the course of his employment with
Wal-Mart, except when previously authorized by Walmart in writing. “Confidential
Information” means information designated as such by Walmart pertaining to the
business of Wal-Mart, and includes, without limitation, trade secrets obtained
by Mr. Castro-Wright during the course of, or as a result of,
Mr. Castro-Wright’s employment with Walmart, including, without limitation,
information regarding processes, suppliers (including the terms, conditions, or
other business arrangements with suppliers), advertising and marketing plans and
strategies, profit margins, seasonal plans, goals, objectives, projections,
compilations, and analyses regarding Walmart’s business, salary, staffing,
compensation, promotion, diversity objectives and other employment-related data,
and any know-how, techniques, practices or non-public technical information
regarding the business of Walmart. On or prior to his separation from service,
Mr. Castro-Wright shall return to Walmart all documentation, programs, software,
equipment (including but not limited to computers, hand-held computing devices
(e.g., Treó, Goodlink, Blackberry, etc., cell phones, computer files, keys,
ID’s, credit cards, etc.), statistics, and other written business materials
concerning Walmart and any competitor of Walmart. Mr. Castro-Wright acknowledges
that the obligations set out herein with respect to Confidential Information
will remain in effect for a period of seven (7) years following his separation
from service, or until such time as the Confidential Information becomes public
other than through publication by Mr. Castro-Wright.

 

  7. Cooperation. Mr. Castro-Wright may from time to time after the Retirement
Date be called upon to testify or provide information to Walmart in connection
with employment-related and other legal proceedings against
Walmart. Mr. Castro-Wright will provide reasonable assistance to, and will
cooperate with, Walmart in connection with any litigation, arbitration, or
judicial or non-judicial administrative proceedings that may exist or may
subsequently arise regarding events about which Mr. Castro-Wright has
knowledge. Walmart will reimburse Mr. Castro-Wright for reasonable travel
expenses and other expenses incidental to any such cooperation provided to
Walmart, based upon mutually agreeable terms and conditions to be negotiated by
the parties. Mr. Castro-Wright hereby resigns, effective as of the Retirement
Date, from any boards of directors, boards of managers, and similar governing
boards of any Walmart entities of which Mr. Castro-Wright may be a member,
resigns as Walmart’s representative on any external trade, industry, or similar
associations, and agrees to sign any documents acknowledging such resignations,
as may be requested by Walmart. During the Six Month Period, Mr. Castro-Wright
will report on projects and other matters as reasonably requested by the
Company.

 

  8. Non-disparagement. Prior to and subsequent to the Retirement Date,
Mr. Castro-Wright shall not directly or indirectly make disparaging comments
regarding Walmart, its business strategies and operations, and any of Walmart’s
officers, directors, associates, and shareholders. Prior to and subsequent to
the Retirement Date, the Company will instruct Walmart officers who are subject
to Section 16(a) of the Securities Exchange Act of 1934, as amended, and who are
aware of this Agreement to not publicly make disparaging comments regarding
Mr. Castro-Wright and will use its reasonable efforts to effect the foregoing.

 

  9. Non-Solicitation of Employees. For a period of two (2) years from the
Retirement Date, Mr. Castro-Wright will not directly or indirectly solicit for
employment, consulting or any similar arrangement, or otherwise aid or assist
any person or entity other than Walmart in soliciting for employment, consulting
or other arrangement, any Officer, Officer Equivalent or Management Associate
(all as defined below in Section 11) of Walmart. For a period of two (2) years
from the Retirement Date, Mr. Castro-Wright will not, now or in the future,
disrupt, damage, impair or interfere with the business of Walmart whether by way
of either interfering with its employees or disrupting its relationships with
customers, agents, representatives or vendors or otherwise.

 

5



--------------------------------------------------------------------------------

  10. Non-Hire. Mr. Castro-Wright agrees, promises, and covenants that, for a
period of two (2) years from the Retirement Date, Mr. Castro-Wright will not
directly or indirectly hire, or otherwise aid or assist any person or entity
other than Walmart in hiring, any Officer, Officer Equivalent or Management
Associate of Walmart, as defined in Section 11 below.

 

  11. Covenant not to Compete. Mr. Castro-Wright agrees, promises, and covenants
that:

 

  a) For a period of two (2) years from the Retirement Date, Mr. Castro-Wright
will not directly or indirectly:

 

  (i) own, manage, operate, finance, join, control, advise, consult, render
services to, have a current or future interest in, or participate in the
ownership, management, operation, financing, or control of, or be employed by or
connected in any manner with, any Competing Business as defined below in
Section 11.b(i), any Global Retail Business as defined below in
Section 11.b(ii), and/or any Global eCommerce Business as defined below in
Section 11.b(iii); and/or

 

  (ii) participate in any other activity that risks the use or disclosure of
confidential Walmart information either overtly by Mr. Castro-Wright or
inevitably through the performance of such activity by Mr. Castro-Wright.

 

  b) For purposes of this Agreement:

 

  (i) the term “Competing Business” shall include any general or specialty
retail, grocery, wholesale membership club, or merchandising business, inclusive
of its respective parent companies, subsidiaries and/or affiliates that:
(a) sells goods or merchandise at retail to consumers and/or businesses (whether
through physical locations, via the internet or combined) or has plans to sell
goods or merchandise at retail to consumers and/or businesses (whether through
physical locations, via the internet or combined) within twelve (12) months
following Mr. Castro-Wright’s last day of employment with Walmart in the United
States; and (b) has gross annual consolidated sales volume or revenues
attributable to its retail operations (whether through physical locations, via
the internet or combined) equal to or in excess of U.S.D. $5 billion.

 

  (ii) the term “Global Retail Business” shall include any general or specialty
retail, grocery, wholesale membership club, or merchandising business, inclusive
of its respective parent companies, subsidiaries and/or affiliates, that: (a) in
any country or countries outside of the United States in which Walmart conducts
business or intends to conduct business in the twelve (12) months following
Mr. Castro-Wright’s last day of employment with Walmart, sells goods or
merchandise at retail to consumers and/or businesses (whether through physical
locations, via the internet or combined); and (b) has gross annual consolidated
sales volume or revenues attributable to its retail operations (whether through
physical locations, via the internet or combined) equal to or in excess of
U.S.D. $5 billion in any country pursuant to b(ii)(a) or in the aggregate equal
to or in excess of U.S.D. $5 billion in all countries taken together pursuant to
b(ii)(a) when no business in any one country has annual consolidated sales
volume or revenues attributable to its retail operations equal to or in excess
of U.S.D. $5 billion.

 

  (iii) the term “Global eCommerce Business” shall include any business,
inclusive of its respective parent companies, subsidiaries and/or affiliates
that: (a) is an internet based business (whether or not involved in a general or
specialty retail, grocery, wholesale membership club, or merchandising business)
or is building an internet based business (whether or not involved in a general
or specialty retail, grocery, wholesale membership club, or merchandising
business); and (b) has gross annual consolidated sales volume or revenues equal
to or in excess of U.S.D. $5 billion.

 

  c) For purposes of this Agreement, the term “Management Associate” shall mean
any domestic or international associate holding the title of “manager” or above.

 

6



--------------------------------------------------------------------------------

  d) For purposes of this Agreement, the term “Officer” shall mean any domestic
Walmart associate who holds a title of Vice President or above.

 

  e) For purposes of this Agreement, the term “Officer Equivalent” shall mean
any non-U.S. Walmart associate who Walmart views as holding a position
equivalent to an officer position, such as managers and directors in
international markets, irrespective of whether such managers and directors are
on assignment in the U.S.

 

  f) Ownership of an investment of less than the greater of $25,000 or one
(1) percent of any class of equity or debt security of a Competing Business
and/or a Global Retail Business will not be deemed ownership or participation in
ownership of a Competing Business and/or a Global Retail Business for purposes
of this Agreement.

 

  12. Non-Disclosure and Restricted Use Agreement. Mr. Castro-Wright agrees,
acknowledges, and confirms that he has complied with and will comply with the
Non-Disclosure and Restricted Use Agreement with the Company accepted by
Mr. Castro-Wright on February 1, 2011 (the “Non-Disclosure Agreement”).

 

  13. Statement of Ethics. Mr. Castro-Wright has read and understands the
provisions of Walmart’s Statement of Ethics (GE-01) and agrees to abide by the
provisions thereof to the extent applicable to former Walmart associates.
Mr. Castro-Wright further acknowledges that Mr. Castro-Wright has complied with
the applicable Statement of Ethics during Mr. Castro-Wright’s employment. The
discovery of a failure to abide by the Statement of Ethics, whenever discovered,
shall entitle Walmart to suspend and recoup any payments paid or due under this
Agreement or any other agreements between the parties.

 

  14. Advice of Counsel. Mr. Castro-Wright has been advised, and by this
Agreement is again advised, to consider this Agreement carefully and to review
it with legal counsel of Mr. Castro-Wright’s choice. Mr. Castro-Wright
understands the provisions of this Agreement and has been given the opportunity
to seek independent legal advice before signing this Agreement.

 

  15. Taxes. Mr. Castro-Wright acknowledges and agrees that Mr. Castro-Wright is
responsible for paying all taxes and related penalties, and interest on
Mr. Castro-Wright’s income. Walmart will withhold taxes, including from amounts
or benefits payable under this Agreement, and report them to tax authorities, as
it determines it is required to do. Walmart has not warranted to
Mr. Castro-Wright that taxes and penalties will not be imposed under
Section 409A. Mr. Castro-Wright will indemnify Walmart and hold it harmless with
respect to all such taxes, penalties, and interest (other than FICA taxes
imposed on Walmart with respect to Mr. Castro-Wright’s income).

 

  16.

Remedies for Breach. The parties shall each be entitled to pursue all legal and
equitable rights and remedies to secure performance of their respective
obligations and duties under this Agreement, and enforcement of one or more of
these rights and remedies will not preclude the parties from pursuing any other
rights and remedies. Mr. Castro-Wright acknowledges that a breach of any of the
provisions of Sections 6 through 12, above, could result in substantial and
irreparable damage to Walmart’s business, and that the restrictions contained in
Sections 6 through 12 are a reasonable attempt by Walmart to protect its rights
and to safeguard its confidential information. Mr. Castro-Wright expressly
agrees that upon a breach or a threatened breach of any of the provisions of
Sections 6 through 12, Walmart shall be entitled to injunctive relief to
restrain such violation, and Mr. Castro-Wright hereby expressly consents to the
entry of such temporary, preliminary, and/or permanent injunctive relief, as may
be necessary to enjoin the violation or threatened violation of Sections 6
through 12. With respect to any breach of this Agreement by the
Mr. Castro-Wright, Mr. Castro-Wright agrees to indemnify and hold Walmart
harmless from and against any and all loss, cost, damage, or expense, including,
but not limited to, attorneys’ fees, incurred by Walmart, and to return
immediately to Walmart all of the monies and other consideration, including the
Accelerated Equity, previously paid to Mr. Castro-Wright by Walmart under this
Agreement; provided, however, that such repayment shall not constitute a waiver
by Walmart of any other remedies available under this Section 16 or by law,
including injunctive relief. In addition to any other remedies at law or at
equity, if Mr. Castro-Wright fails to follow the terms, provisions and
conditions of this Agreement and/or or comply

 

7



--------------------------------------------------------------------------------

  with the terms, provisions and conditions of this Agreement, Mr. Castro-Wright
acknowledges and agrees that Walmart is not obligated to pay the First Payment,
the Second Payment, the Third Payment, or the Accelerated Equity to
Mr. Castro-Wright.

 

  17. Miscellaneous.

 

  a) Entire Agreement. This Agreement and the Non-Disclosure Agreement contain
the entire agreement and understanding of the parties with respect to the
subject matter hereof, and supercede and specifically terminate that certain
Post-Termination Agreement and Covenant Not to Compete entered into as of
January 19, 2010 by and between Mr. Castro-Wright and Walmart (the “Prior
Agreement”), without any obligations from each party thereto to the other under
the Prior Agreement, including but not limited to fact that no Transition
Payments (as defined in the Prior Agreement) shall be due and owing by Walmart
to Mr. Castro-Wright under or pursuant to the Prior Agreement. No prior
statements by either party will be binding unless contained in this Agreement
and/or the Non-Disclosure Agreement. In addition, to be binding on the parties,
any handwritten changes to this Agreement must be initialed and dated by
Mr. Castro-Wright and the authorized representative of Walmart whose signature
appears below.

 

  b) Severability. If any portion or provision of this Agreement is found to be
unenforceable or invalid, the parties agree that the remaining portions will
remain in full force and effect. The parties will negotiate in good faith to
give such unenforceable or invalid provisions the effect the parties intended.
The provisions of this Agreement are severable and in the event that a court of
competent jurisdiction determines that any provision of this Agreement is in
violation of any law or public policy, in whole or in part, only the portions of
this Agreement that violate such law or public policy shall be stricken. All
portions of this Agreement that do not violate any statute or public policy
shall not be affected thereby and shall continue in full force and effect.
Further, any court order striking any portion of this Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intent of the parties under this Agreement. To the extent that a provision of
this Agreement is stricken and the court does not modify the stricken terms as
described in the preceding sentence, the parties will negotiate in good faith to
give such stricken terms the effect the parties intended.

 

  c) Section Titles. Section titles are informational only and are not to be
considered in construing this Agreement.

 

  d) Successors and Assigns; No Assignment. The parties acknowledge that this
Agreement will be binding on their respective successors, assigns, and heirs.
Neither party may assign this Agreement without the prior written consent of the
other party.

 

  e) Governing Law, Venue and Dispute Resolution. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to Delaware law concerning the conflicts of law. The
parties agree that any action relating to the interpretation, validity, or
enforcement of this Agreement shall be brought in the courts of the State of
Delaware, County of New Castle, or in the United States District Court of
Delaware, and the parties hereby expressly consent to the jurisdiction of such
courts and agree that venue is proper in those courts. The parties do hereby
irrevocably: (i) submit themselves to the personal jurisdiction of such courts;
(ii) agree to service of such courts’ process upon them with respect to any such
proceeding; (iii) waive any objection to venue laid therein; and (iv) consent to
service of process by registered mail, return receipt requested.
Mr. Castro-Wright further agrees that in any claim or action involving the
execution, interpretation, validity, or enforcement of this Agreement,
Mr. Castro-Wright will seek satisfaction exclusively from the assets of Walmart
and will hold harmless all of Walmart’s individual directors, officers,
employees, and representatives. The parties also agree that they will first
attempt to resolve any disputes arising under this Agreement through good faith
negotiations.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

EDUARDO CASTRO-WRIGHT     WAL-MART STORES, INC.

/s/ Eduardo Castro-Wright

    By:  

/s/ Jeffrey J. Gearhart

    Name:  

Jeffrey J. Gearhart

    Title:  

Executive Vice President & General Counsel

 

9



--------------------------------------------------------------------------------

EXHIBIT A

Restricted Stock to be Accelerated:

 

Grant Date

  Number of Shares to be
Accelerated   Original Vesting Date January 21, 2008   42,035   January 21, 2013

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10